     Case 2:17-cv-11898-CJB-JVM Document 35 Filed 01/24/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



RONNEKA SMITH                                           CIVIL ACTION

VERSUS                                                  NUMBER: 17-11898

OCHSNER MEDICAL CENTER -                                SECTION: "J" (1)
WESTBANK, L.L.C., ET AL


                                JUDGMENT


      Considering the court's Order and Reasons dated, January 23, 2019, filed

herein,

      IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in

favor of defendants, Ochsner Health System and Ochsner Medical Center –

Westbank, L.L.C., and against plaintiff, Ronneka Smith, dismissing the plaintiff’s

claims without prejudice.

      New Orleans, Louisiana, this 23rd day of January 2019.



                                            ____________________________________
                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
